By the Court.
By the St. of 1866, e. 280, § 3, the offence alleged in the indictment was punishable by a fine' of not less than fifty nor more than one hundred dollars, and imprisonment in the house of correction not less than three nor more than twelve months. It was therefore within the jurisdiction of the superior court, and the trial justice had no jurisdiction of it, but could only bind the defendant over for trial in the superior court. Gen. Sts. e. 114, § 6 ; c. 120, §§ 37, 45.

Judgment affirmed.